TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00548-CV



                                    Mary E. White, Appellant

                                                 v.

                     New Jersey Department of Human Services, Appellee


            FROM THE UNION COUNTY DEPARTMENT OF HUMAN SERVICES
                            OF PLAINFIELD, NEW JERSEY
              NO. CO53511, CHARLES J. GILLON, DIRECTOR OF WELFARE



                            MEMORANDUM OPINION


               Appellant Mary E. White filed a notice of appeal complaining of various actions

by the New Jersey Department of Human Services, alleging violations of her civil rights. This

Court sent Ms. White a letter stating that we believed we lacked jurisdiction over her complaints.

Ms. White responded by letter, asserting that we could exercise jurisdiction under the Full Faith and

Credit clause of the federal constitution, see U.S. Const. art. IV, § 1; because we are a superior

tribunal to the Social Security Administration; and because she could not receive a fair hearing in

the forums of New Jersey. She further asserted that we could exercise “‘general’ jurisdiction to hear

almost all matters.” We disagree.

               We have general civil jurisdiction over “all civil cases” in which the amount in

controversy exceeds $250, but only when the case is “within [our] district.” Tex. Gov’t Code Ann.

§ 22.220(a) (West Supp. 2010); see also Tex. Gov’t Code Ann. § 22.220(d) (listing counties within
Third Court’s district) (West Supp. 2010). Ms. White’s complaints are not related to Texas at all,

much less actions or decisions by a trial court within our geographical district. Thus, we lack

jurisdiction over her complaints and must dismiss the appeal for want of jurisdiction. Tex. R. App.

P. 42.3(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: November 3, 2011




                                                2